Citation Nr: 1705143	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the proceeding is associated with the electronic claims file.

In a December 2015 decision, the Board, in pertinent part, denied the claim of entitlement to service connection for residuals of a head injury.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In an order in December 2016, the Court vacated and remanded that part of the Board decision's that denied entitlement to service connection for residuals of a head injury for action consistent with a Joint Motion for Partial Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found that remand of the Veteran's claim was necessary in order to afford him a VA medical examination to determine whether he currently has residuals of a head injury in service.  Thus, the Board will remand the claim for compliance with the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).
Summarizing the evidence of record, the Veteran asserts that he sustained a head injury while he was stationed in Germany in 1957, when he was attacked by a fellow soldier and fell backwards inside an open locker, hitting his head.  He maintains that he was hospitalized as a result of this attack, and that since this inservice incident, his cognitive abilities have not been the same.  His service treatment records are unavailable and presumed lost in a fire at the National Personnel Records Center (NPRC) in St. Louis in 1973.

In November 1991, following complaint of hesitant speech, aphasia and headaches, the Veteran underwent a MRI of the brain.  The ventricular size was normal.  There were no focal parenchymal abnormalities.  There was no evidence of hemorrhage, infarct or mass.  There were no extra-axial collections.  There was fluid in the mastoid air cells on the right as well as mucosal thickening in the right maxillary sinus.  The impression was right mastoid and maxillary sinus disease.

In March 2001, the Veteran sought treatment for a severe headache.  Multiple axial computerized tomography (CT) images of the head were performed from the skull base through the vertex.  It was explained that the brain parenchyma had a normal appearance throughout with normal gray-white differentiation.  There was no intro or extra-axial masses or fluid collections noted.  The ventricles were normal in size with no evidence of midline shift or hydrocephalus.  The paranasal sinuses and mastoid air cells as well as the intra-orbital contents, where visualized, appeared normal.  The bony calvarium was normal.  The impression was a negative brain CT.

In March 2007, the Veteran underwent another MRI of the brain which revealed diffuse cortical atrophy and mild small vessel ischemic changes.  Otherwise, the MRI of the brain was negative.  It was noted that there was an air fluid level in the right maxillary sinus compatible with acute sinusitis with opacification seen within the right mastoid air cells, compatible with mastoiditis.

In March 2009, the Veteran underwent another MRI of the brain due to complaints of "cognitive deficits."  The impression was mild generalized volume loss with findings suggesting a minimal small vessel ischemic change in the hemispheric white matter and pons.  It was noted that the findings were within normal limits for the Veteran's age.  In addition, there was no MR evidence for remote traumatic injury to the contents of the intracranial compartment.

In October 2009, the Veteran was seen in the TBI clinic and given the Cognistat test with results indicating mildly impaired attention, moderately impaired calculations, moderate to severe impairment in constructional ability and severe impairment in memory and similarities.  Full neuropsychological testing was conducted and the Veteran reported intermittent depressive symptoms for many years and some anxiety.  Results of the testing were noted to be inconclusive as the Veteran scored below the cutoff on the medical symptom validity test.  The results did not provide any evidence of neurocognitive impairment and, it was noted that although the Veteran "performed poorly on portions of the cognitive testing there were clear indications he was not exerting sufficient effort towards testing . . ." This finding strongly suggested a psychogenic component to his clinical presentation on the psychological and emotional assessment.  He was diagnosed with depressive disorder not other specified. 

In October 2009, the Veteran had a speech pathology consult.  In the treatment record, a PM&R consult noted dated in September 2009 was referenced indicating the Veteran was going to seek disability compensation on account of problems with concentrating and organizing since 1957.  That note indicated that "it seems unlikely (TBI) is the cause of his cognitive complaints" and that the Veteran had other possible etiologies for his cognitive impairment to include "vascular and other dementia."  At the speech consult, it was noted that the Veteran's verbal expression was fully fluent with intelligible speech and clear voice with no noted dysphonia. The Veteran complained of memory, cognitive and comprehension difficulties in his home environment.  He described examples of learning disability throughout his life including difficult reading for comprehension (including tax forms and other legal documents), trouble comprehending instructions provided auditorily, and difficulty following complex written instructions.

A December 2009 Neuropsychology Report indicated that "findings of non-credible cognitive test performance could not definitively rule out the possibility of underlying organic brain disease or bona fide neurocognitive impairment[,]" but that "findings strongly suggested a prominent psychogenic component to the Veteran's clinical presentation."  March 2007 and March 2009 MRIs revealed "diffuse cortical atrophy and mild small vessel ischemic changes" and "generalized volume loss with findings suggesting a minimal small vessel ischemic change in the hemispheric white matter and pons." 

The record also contains a July 2014 VA assessment of mild to moderate dementia, and June and July 2014 VA progress notes that diagnose mild neurocognitive impairment due to multiple etiologies, including a history of head trauma, vascular risk factors, brain atrophy, depression and a questionable learning disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination as to the nature etiology of any residuals of head injury.  All necessary tests should be conducted.  The claims file must be made available to the examiner for review.  The examiner is specifically requested to review the evidence summarized above.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current neurocognitive impairment is related to the Veteran's reported head injury in service.  

A complete rationale should accompany any opinion provided. 

The examiner is advised that, while the Veteran's service treatment records are not available as they were presumed lost in a fire at the NPRC in 1973, that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  Therefore, the examiner must consider the Veteran's statements regarding an in-service head injury.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




